Citation Nr: 0730131	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-34 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
migraine headache disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include dysthymia and major 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from August 1968 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia. 

The veteran was afforded a Travel Board Hearing with the 
undersigned Acting Veterans Law Judge in July 2007.  A 
transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim for service connection for migraine 
headaches was previously denied in rating decisions dated in 
June 1973 and February 2003.  He did not file a timely appeal 
of either of those decisions.  Decisions of the RO which are 
not appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2006).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed. 38 
U.S.C.A. § 5108 (West 2002).

A claim to reopen was received in March 2004.  Effective for 
claims filed after August 29, 2001: A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, 
whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In this case, correspondence dated in May 2004 informed the 
veteran that he needed to submit new and material evidence to 
reopen the claim and generally discussed what would qualify 
as new and material evidence.  It appears that this letter 
might not satisfy the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requires, in the 
context of a claim to reopen, that VA look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
Neither the May 2004 letter, nor any subsequent 
correspondence, has told the veteran what would constitute 
new and material evidence to reopen his claim for service 
connection for migraine headaches in light of the 1973 and 
2003 denials.  He should be provided with a properly tailored 
notice letter in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims.  Specifically, he should be 
told that he claim was previously denied on the basis that 
his migraines pre-existed service and were not aggravated by 
service and that the new and material evidence should address 
those points.

Additionally, the veteran contends that he currently 
experiences an acquired psychiatric disorder which had causal 
origins with his service in the U.S. Air Force.

The veteran's service medical records do contain some 
abnormal mental health findings.  Specifically, in February 
1969, the veteran was seen by neurology to evaluate migraine 
headaches.  The physician's note stated that the veteran 
"somehow does not appear especially anxious to rid himself 
of his headaches," and that the veteran thought there was 
potential "secondary gain" associated with his headaches.  
This annotation is potentially suggestive of somatization 
and/or malingering, which while not definitive, is at least 
indicative of some psychiatric abnormalities in service.  
Additionally, the veteran's commanding officer was disturbed 
by patterns of unusual behavior in the veteran, and referred 
him to a psychiatrist for evaluation of what was categorized 
as "vague and detached" mannerisms.  Upon consultation, the 
Air Force psychiatrist did not believe that the veteran 
required the intervention of a mental health professional 
"at this time;" however, he did express that the veteran 
needed someone to explain his "illness" to him, and there 
was a suggestion that he be evaluated for a medical 
discharge.  

Subsequent to military service, the veteran had a lengthy 
period where he did not seek treatment for any type of mental 
disorder.  In November 2003, however, the veteran was 
clinically assessed as having an acquired depressive 
disorder, with further evaluation in March 2004 revealing a 
mood disorder.  The veteran's mental status has been 
subsequently categorized as dysthymic, and he has had several 
recent consultations with VA mental health and social work 
professionals in order to treat psychiatric symptoms. 

Based on the above findings, there is evidence of both a 
current mental disorder and of in-service psychiatric 
abnormalities.  There is, however, no medical opinion which 
addresses the potential relationship between the current 
psychiatric disability picture and the documented in-service 
treatment.  As this is the case, the veteran must be afforded 
a comprehensive psychiatric examination in accordance with 
jurisprudential precedent.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. The RO should send to the veteran a 
corrective VCAA notice that explains what 
constitutes new and material evidence and 
specifically identify the basis of the 
previous denials, and list the type of 
evidence necessary to satisfy the element 
of the underlying claim which was found 
insufficient in the previous June 1973 and 
February 2003 denials, in accordance with 
Kent, supra.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature, approximate onset date or etiology 
of any acquired psychiatric disability 
that may currently be present.  

3.  Following a review of the relevant 
medical and psychiatric evidence in the 
claims file including the service medical 
records, the clinical evaluation (to 
include the mental status examination), and 
any tests that are deemed necessary, the 
psychiatrist is asked to provide an opinion 
on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any acquired psychiatric disability 
began during service or is otherwise 
linked to any incident of service.   

           The clinician is also advised 
that the term "as likely as not" 
does not mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The psychiatrist is requested to 
provide a rationale for any opinion 
provided.  If the clinician is 
unable to answer any question 
presented without resort to 
speculation, he or she should so 
indicate.

4.  After completion to the extent possible 
of the directed development, readjudicate 
the veteran's claim.  If the claim remains 
denied, issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



